              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
              CRIMINAL CASE NO. 3:09-cr-00085-MR-2


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                     ORDER
                                )
KENNETH PATTERSON,              )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court upon the Defendant’s letter, which

the Court construes as a motion for early termination of supervised release.

[Doc. 91]. Both counsel for the Government and the Defendant’s supervising

probation officer have advised the Court that they do not oppose the

Defendant’s request.

     Upon review of the Defendant’s motion the Court notes that the

Defendant presents a very unusual case. His criminal history, if presented

to the Court in the context of a § 2255 motion, likely would have been treated

differently. That, along with the basis for Defendant’s downward departure,

would likely have reduced Defendant’s term of supervised release

significantly. Even though the Court rarely terminates a term of supervised

release when less than two thirds of the term has been served, these factors


        Case 3:09-cr-00085-MR Document 92 Filed 04/06/21 Page 1 of 2
result in a reexamination of the formulation of the supervised release term at

issue.   In addition, upon consultation with the Defendant’s supervising

probation officer, the Court is satisfied that the early termination of the

Defendant’s supervised release is warranted by the Defendant’s conduct

and is in the interest of justice. See 18 U.S.C. § 3583(e)(1).

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter, which the Court construes as a motion for early termination of

supervised release [Doc. 91] is GRANTED, and the Defendant’s term of

supervised release is hereby terminated.

      The Clerk of Court is respectfully directed to provide a copy of this

Order to the Defendant, counsel for the Government, and the United States

Probation Office.

      IT IS SO ORDERED.

                               Signed: April 6, 2021




                                         2

         Case 3:09-cr-00085-MR Document 92 Filed 04/06/21 Page 2 of 2
